Case 2:19-cv-00806-SPC-NPM Document1-1 Filed 11/08/19 Page 1 of 3 PagelD 11
Filing # 94419539 E-Filed 08/20/2019 08:41:53 AM

IN THE CIRCUIT COURT OF THE
TWENTIETH JUDICIAL CIRCUIT IN AND
FOR LEE COUNTY, FLORIDA

 

CASE NO:
LAWRENCE BLEERS,
Plaintiff,
vs.
WAL-MART STORES EAST, LP,
Defendant.
COMPLAINT

COMES NOW Plaintiff, LAWRENCE BLEERS, and sues Defendant, WAL-MART
STORES EAST, LP, and alleges:

l, This is an action for damages that exceeds Fifteen Thousand Dollars
($15,000.00), exclusive of interest, costs and attorneys’ fees.

2. Plaintiff is a natural person residing in Lee County, Florida.

3. At all times material to this action, WAL-MART STORES EAST, LP is a Florida
corporation licensed to do business in the State of Florida.

4, Af all times material hereto, Defendant was the owner and in possession of that
certain business located at 545 Pine Island Rd, North Fort Myers, FL, said business being that of a
retail store, open to the general public, including the Plaintiff herein.

5, On or about October 5, 2016, Plaintiff visited Defendant’s premises located at the

above address.

 

eFiled Lee County Clerk of Courts Page 1
Case 2:19-cv-00806-SPC-NPM Document 1-1 Filed 11/08/19 Page 2 of 3 PagelD 12

6. At said time and place, Plaintiff was lawfully upon the premises of the Defendant,

who owed Plaintiff a duty to exercise reasonable care for his safety,

7, At said time and place, Defendant breached its duty owed to Plaintiff by

committing one or more of the following omissions or commissions:

a) Negligently failing to maintain or adequately maintain the premises, thus creating a
hazardous condition to members of the public utilizing said premises, including the
Plaintiff herein, thus creating an unreasonably dangerous condition for Plaintiff;

b) Negligently failing to inspect or adequately inspect the premises, as specified above,
to ascertain whether the floor area constituted a hazard to pedestrians utilizing said
premises, including the Plaintiff herein, thus creating an unreasonably dangerous
condition to the Plaintiff,

c) Negligently failing to inspect or adequately wam the Plaintiff of the danger of the
premises, when Defendant knew or through the exercise of reasonable care should
have known that said premises was unreasonably dangerous and that Plaintiff was
unaware of same; and

d) Negligently failing to correct or adequately correct the unreasonably dangerous
condition of the floor on Defendant’s premises, when said condition was either
known to Defendant or had existed for a sufficient length of time such that Defendant
should have known of same had Defendant exercised reasonable care.

8. As a result, while Plaintiff was visiting Defendant’s business, he slipped and fell on

an unknown substance on the floor, sustaining injuries as set forth.

eFiled Lee County Clerk of Courts Page 2
Case 2:19-cv-00806-SPC-NPM Document 1-1 Filed 11/08/19 Page 3 of 3 PagelD 13

9. As a direct and proximate result of the negligence of Defendant, Plaintiff suffered
bodily injury in and about his body and extremities, resulting in pain and suffering, disability,
disfigurement, permanent and significant scarring, mental anguish, loss of the capacity for the
enjoyment of life, expense of hospitalization, medical and nursing care and treatment, loss of
earning, loss of the ability to eam money, and aggravation of previously existing condition. The
losses are either permanent or continuing and Plaintiff will suffer the losses in the future.

WHEREFORE, the Plaintiff, LAWRENCE BLEERS, sues the Defendant, WAL-MART
STORES EAST, LP, for damages and demands judgment in excess of Fifteen Thousand Dollars

($15,000.00), plus interest and costs, and demands trial by jury of all issues so triable.
ake
RESPECTFULLY submitted this.19" day of Augyst, 2019.

af.

DERRICK ISAAC

FBN: 88664

Morgan & Morgan

12800 University Dr, Suite 600

Ft Myers, FL 33907

Phone: (239) 210-5341

Attomeys for Plaintiff

E-Mail: derrickisaac@forthepeople.com
rohnson@forthepeople.com

eFiled Lee County Clerk of Courts Page 3
